Petition for Writ of Habeas Corpus Denied, Motion for Emergency Relief
Denied as Moot, and Memorandum Opinion filed July 3, 2014.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00524-CV



                   IN RE CHRISTOPHER SPATES, Relator


                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2001-61475

                         MEMORANDUM OPINION

      On July 2, 2014, relator Christopher Spates filed a petition for writ of habeas
corpus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this Court to vacate an order issued on or about June 2,
2014 by the Honorable Bonnie Crane Hellums, presiding judge of the 247th
District Court of Harris County, finding relator in contempt and confining him to
the Harris County Jail for 180 days. Also on July 2, 2014, relator filed a motion for
emergency relief, asking this Court to temporarily release relator from confinement
pending this Court’s disposition of his petition for writ of habeas corpus. See Tex.
R. App. P. 52.8(b)(3), 52.10.

      Texas Rule of Appellate Procedure 52.3(k)(1)(A) provides that a relator
must include in the appendix “a certified or sworn copy of any order complained
of, or any other document showing the matter complained of.” The combined
judgment of contempt and order of commitment relator includes in his appendix is
not a certified or sworn copy. Without a sufficient record, relator cannot satisfy his
burden to demonstrate entitlement to habeas relief.

      Accordingly, we deny relator’s petition for writ of habeas corpus. We also
deny as moot relator’s motion for emergency relief.




                                   PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.




                                          2